Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be
regarded as precedent or cited before
any court except for the purpose of                     Oct 16 2014, 9:36 am
establishing the defense of res judicata,
collateral estoppel, or the law of the
case.


ATTORNEY FOR APPELLANT:                         ATTORNEYS FOR APPELLEE:

TIMOTHY J. BURNS                                GREGORY F. ZOELLER
Indianapolis, Indiana                           Attorney General of Indiana

                                                LARRY D. ALLEN
                                                Deputy Attorney General
                                                Indianapolis, Indiana


                              IN THE
                    COURT OF APPEALS OF INDIANA

GARY MARCUM,                                    )
                                                )
       Appellant-Defendant,                     )
                                                )
              vs.                               )       No. 49A05-1403-CR-111
                                                )
STATE OF INDIANA,                               )
                                                )
       Appellee-Plaintiff.                      )


                    APPEAL FROM THE MARION SUPERIOR COURT
                           The Honorable David Cook, Judge
                           Cause No. 49F07-1306-CM-37525


                                     October 16, 2014


            MEMORANDUM DECISION - NOT FOR PUBLICATION


ROBB, Judge
         Following a bench trial, Gary Marcum was convicted of operating a vehicle while

intoxicated as a Class A misdemeanor.1 Marcum appeals his conviction, contending

there was insufficient evidence that he was “operating a vehicle.” We affirm.

         In the afternoon of June 7, 2013, Joy Church was driving on 14th Street in

Indianapolis when she encountered a pickup truck that was positioned diagonally across

both lanes of traffic. She had to drive off the road in order to go around the truck and

continue on her way to see her husband who worked in the immediate vicinity. As she

drove past, she saw the driver slumped over the steering wheel. She told her husband he

“look[ed] like he might be dead,” Transcript at 8, and he accompanied her back to the

truck. They realized the driver, identified as Marcum, was just passed out and were able

to wake him. Church called 911 and then stayed with Marcum until the police came.

The keys were in the ignition, and the truck was in gear but was not running. Church

explained it was “a stick shift . . . [v]ehicle, so, if you would pass out at that point and

[sic] time in your vehicle and your foot goes off the clutch the car . . . is going to die.”

Id. at 11. When Church told Marcum he was blocking traffic, “he started his vehicle and

. . . I talked him out of moving it.” Id.

         At trial, the parties stipulated that Marcum was intoxicated when Church and later,

a police officer, encountered him.2 Marcum testified that he had parked his truck in a

parking spot on 14th Street on June 6 when his wife was taken to a nearby hospital. He


         1
            Marcum was also charged with and convicted of operating a vehicle with a blood alcohol concentration
greater than 0.15, a Class A misdemeanor. The trial court merged this count with the operating while intoxicated
count for sentencing purposes, and it is not at issue here.
         2
           For purposes of the second charge, the parties also stipulated to the admission of a lab report showing the
ethyl alcohol concentration of his blood on that date and time was .32%.

                                                          2
returned to it the afternoon of June 7 to smoke a cigarette, listen to the radio, and retrieve

his prescription medication.     When looking for his prescription, he came across an

unopened bottle of vodka and drank it all.          He further testified that he “must’ve

accidentally hit the clutch” when he reached over to the passenger side to reach his

medication because the truck rolled out into the middle of the street. Id. at 27. “I freaked

out and I just struck my head on the steering wheel [and] started crying because of my

wife . . . .” Id. at 28. The trial court found the State had proven the elements of operating

while intoxicated beyond a reasonable doubt.

       To prove operating while intoxicated as charged, the State was required to prove

that Marcum had 1) operated a vehicle; 2) while intoxicated; 3) in a manner that

endangered a person. Ind. Code § 9-30-5-2(b) (2013). Again, the parties stipulated that

Marcum was intoxicated, and Marcum does not contest the endangerment element. The

only question presented on appeal is whether Marcum “operated a vehicle.”

       In determining the sufficiency of evidence, we neither reweigh the evidence nor

judge the credibility of the witnesses and we consider only the evidence favorable to the

judgment and all reasonable inferences therefrom. Smith v. State, 8 N.E.3d 668, 679

(Ind. 2014). If there is substantial evidence of probative value from which a trier of fact

could find guilt beyond a reasonable doubt, we will affirm. Caruthers v. State, 926

N.E.2d 1016, 1022 (Ind. 2010).

       It is true that no one testified to seeing Marcum operate the vehicle. Whether a

defendant has “operated” a vehicle is a question of fact to be determined by examining

the surrounding circumstances. Custer v. State, 637 N.E.2d 187, 188 (Ind. Ct. App.

                                              3
1994). Thus, operation of a vehicle can be proven by circumstantial evidence. Jellison v.

State, 656 N.E.2d 532, 535 (Ind. Ct. App. 1995).             An important “surrounding

circumstance” is the location of the vehicle when it is discovered. Custer, 637 N.E.2d at

188. In Mordacq v. State, the defendant was found asleep in a running car parked along a

city street and this court held there was insufficient evidence she had operated her vehicle

in part because there was no evidence that the car was stopped in the travel portion of the

roadway. 585 N.E.2d 22, 24 (Ind. Ct. App. 1992). Conversely, in Taylor v. State, the

defendant was found passed out in a truck that was not running and did not have its lights

on, but was positioned on a public street in the intersection with an alley, “rearending” a

parked car, which this court held was sufficient evidence he had operated the vehicle.

560 N.E.2d 100, 102 (Ind. Ct. App. 1990), trans. denied. Essentially, where the vehicle is

positioned such that it gives rise to the reasonable inference that the defendant had

operated the vehicle after becoming intoxicated in order to get it to that location, the

evidence is sufficient.

       Such is the case here. Marcum was found passed out in a vehicle positioned

diagonally across both lanes of a street with the keys in the ignition and the vehicle in

gear. It reasonably could be inferred that he was in the process of leaving or intended to

leave the parking space when he passed out. It might be that the evidence supports other

reasonable inferences, but we will not reweigh the evidence as Marcum asks. Sufficient

evidence supports the trial court’s judgment.

       Affirmed.

BAKER, J., and KIRSCH, J., concur.

                                             4